Citation Nr: 1122818	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-04 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to June 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO granted the Veteran's service connection claim for arthritis of the right ankle status post fracture and assigned a 10 percent rating, effective May 17, 2005.

The Veteran filed a timely notice of disagreement with the rating decision and subsequently perfected an appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for his service-connected arthritis.  In October 2009, the Board remanded the case to the RO for further development.   


FINDING OF FACT

Range of motion of the Veteran's ankle, accompanied by pain, is reasonably shown to be marked in degree as plantar flexion is only to ten degrees and right foot inversion is only to 17 degrees.    


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for arthritis of the right ankle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 and Supp. 2010); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letters sent to the Veteran in November 2005 and October 2009, the RO generally informed him of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of this notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a February 2010 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The Board also notes that the Veteran's claim stems from an initial grant of service connection by the RO.   In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  In the instant case the Veteran was provided appropriate VCAA notice in regard to the initial claim for service connection for arthritis of the right ankle by an August 2005 letter, which explained the evidence necessary to substantiate the service connection claim and his and VA's responsibilities in claims development.  Thus, because the notice that was provided before service connection was granted for arthritis of the right ankle was legally sufficient, VA's duty to notify in regard to the instant claim for increase was already satisfied. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of the reports of September 2005 and November 2009 VA examinations and the report of a June 2006 private orthopedic surgeon's evaluation.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

On his May 2005 claim for service connection, the Veteran indicated that he felt that he may have been developing arthritis in the right ankle due to previous fractures.  He had not seen a doctor but he took Tylenol for pain.  

On September 2005 VA examination, the Veteran reported chronic right ankle pain for which he took Motrin with no relief.  The only assistive device he used was high top boots that helped increase his ankle stability.  He described periodic sharp pains that would last all day if he was on his feet for prolonged periods of time.  He also reported constant swelling but only periodic stiffness if the pain was present.  He denied heat, redness, locking or flare ups.  He reported constant instability with his ankle giving out periodically without known inciting events.  Aggravating factors included prolonged standing or walking.  

The Veteran was currently employed as a valve repair supervisor and stated that the ankle affected his usual occupation in that he had to decrease the amount of stair climbing required for the job.  The ankle did not affect his activities of daily living.  The ankle had affected his recreational activities in that he had had to give up water sports in which he was previously fairly active.  Physical examination showed bilateral ankle dorsiflexion to 30 degrees with end of range of motion pain present on the right.  Bilateral plantar flexion was measured at 20 degrees without pain present.  Bilateral inversion was measured at 30 degrees without pain present and bilateral eversion was measured at 20 degrees without pain present.  The examiner noted that the Veteran's range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  The diagnosis was fracture of the right ankle and traumatic arthritis.  X-rays of the right ankle showed an old avulsion fracture deformity of the medial malleolus.  There was a small calcaneal spur at the attachment site of the Achilles tendon.  

In his November 2005 notice of disagreement, the Veteran indicated that the pain associated with his right ankle arthritis, along with the stiffness in his right foot should warrant a rating in excess of 10 percent.   He noted that on the days that he had the most pain and stiffness, his range of motion was increased dramatically.  Also, his right ankle had continued to be much larger than his left ankle since his injury in service.  Additionally, there were certain aspects of his job (climbing a ladder) that he could not do on the days that he had the most pain and stiffness.  

A June 2006 private orthopedic surgery consultation report shows that the Veteran reported episodic right ankle pain.  Physical examination showed dorsiflexion to 10 degrees and planatar flexion to 30 degrees.  The Veteran had tenderness around the deltoid ligament and his tendon function was good.  X-rays showed evidence of an old avulsion fracture with a good bit of calcification in the area of the deltoid ligament in both the deep and superficial portion.  The weight bearing surface looked good.  The examining orthopedic surgeon indicated that according to the AMA Guide to permanent impairment, based on his loss of dorsiflexion and plantar flexion, he had an 8% impairment of the lower extremity.  The surgeon also noted that if his symptoms were severe enough, he might benefit from a debridement of the deltoid ligament and reattachment.  

On November 2009 VA examination, the Veteran complained of right ankle pain on most days but not necessarily every day and stated that his symptoms tended to be worse with activity and occasionally resulted in gait alteration.  Typically, his symptoms were worse at the end of the day after having walked a significant amount.  He stated that on average the pain was 6/10 in intensity.  There was occasional swelling and instability of the right ankle.  

It was noted that the Veteran was currently a field superintendent for a valve company.  He noted that his occupation was affected because he was not as productive as he would have been otherwise given the fact that he had difficulty climbing ladders at times and positioning himself in certain positions in order to do his job appropriately because of his residual right ankle pain.  He denied that his activities of daily living were being affected.  He did have flare-ups, which occurred approximately once every two weeks and tended to last 1 to 2 days.  During the flare-ups, his pain became more severe and it was approximately 9/10 in intensity.  Usually the flare-ups were facilitated by significant activity and resolved with pain medications and rest.  The Veteran denied the use of assistive devices.

Physical examination showed that the Veteran had dorsal flexion to 10 degrees, plantar flexion to 47 degrees, inversion to 17 degrees and inversion to 12 degrees, all of which resulted in pain throughout.  On repetitive use, motion was not additionally limited.  There was slight swelling of the right ankle with tenderness to palpation over the medial malleolus but no crepitus, warmth or redness of the right ankle.  The right ankle was stable upon drawer testing and had normal strength.
Plain films of the right ankle revealed that the old medial malleolus fracture had healed although there was some residual arthritis but no change from prior films performed.  The diagnoses were right ankle fracture, healed, and right ankle arthritis.  

The examiner noted that he had reviewed the May 2005 VA examination report and indicated that the range of motion findings were very inconsistent with what he found.  He believed the May 2005 range of motion findings were incorrect because it was essentially unheard of for a patient with a previous ankle fracture to have more range of motion with dorsal flexion than with plantar flexion.  He gave assurances that the range of motion he had found for the Veteran was correct and typical for someone who had previously had an ankle fracture, which resulted in traumatic arthritis.  Thus, given his examination and review of the claims file, he believed that there had been no significant change in the Veteran's ankle disability since May 2005.  He noted that the most telling evidence in the Veteran's case was that his right ankle X-ray findings had remained unchanged, which was a good representation that the disability had been stable over the past five years.  He described the Veteran's overall level of ankle disability as moderate, given the Veteran's residual arthritis on X-ray associated with some swelling and decrease in range of motion.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The factors of disability regarding joints reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are related considerations.  38 C.F.R. § 4.45.  See also 38 C.F.R. § 4.59 (2009) ("The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's right ankle disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Veteran is currently rated at 10 percent for right ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271 for limitation of motion.  Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of ankle motion. Marked limitation of ankle motion warrants a 20 percent evaluation.  Normal dorsiflexion of the ankle is to 20 degrees and normal plantar flexion of the ankle is to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.  

Examining the evidence of record, the Board credits the range of motion findings of the November 2009 VA examiner as representative of the Veteran's range of motion throughout the rating period as he presented a reasonable medical basis for finding that the earlier May 2005 range of motion findings were incorrect.  Considering the November 2009 findings, not only was the Veteran's dorsal flexion significantly limited to 10 degrees but his right foot inversion was also significantly limited to 17 degrees.  Additionally, throughout the range of motion in all directions, the examiner found that the Veteran was experiencing pain.  See 38 C.F.R. § 4.45, DeLuca, 8 Vet. App. 202 (1995).  Accordingly, considering the significant limitations of dorsal flexion and right foot inversion together with the Veteran's pain throughout all ranges of motion, the Board finds that the overall limitation of motion is best described as marked.  Accordingly, a 20 percent rating is warranted under Diagnostic Code 5271.  The Board notes that this is the highest rating available under the Diagnostic Code.   

The Board has also considered whether the Veteran could be assigned a higher rating under any other Diagnostic Code applicable to disability of the ankle.  However, as there is no evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, or malunion of the os calcis or astragalus, a higher rating is not warranted under these Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273.

As noted above, the Board has specifically considered the Veteran's functional loss due to pain in deciding to award a higher, 20 percent rating.   There is no indication from the record that the Veteran experiences any additional functional loss beyond the level of marked limitation of motion contemplated by the existing 20 percent rating.  In this regard, the November 2009 VA examiner found that the Veteran's range of motion was not additionally limited by pain on repetitive use nor did he note any additional limitation due to weakness, incoordination or excess fatigability.  Also, once again, the 20 percent rating is the highest available for limitation of motion of the ankle.  Thus, the Board finds that it provides adequate compensation for the Veteran's overall level of functional loss.   C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The objective medical findings concerning his right ankle, to include limitation of motion with pain, tenderness to palpation and swelling are fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, as the evidence reasonably establishes that the Veteran exhibits overall marked limitation of right ankle motion, a 20 percent rating, but no higher, is warranted for the Veteran's right ankle disability.    



ORDER

An initial 20 percent rating for arthritis of the right ankle is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


